Citation Nr: 0212136	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  95-13 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for residuals of low back 
strain, currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

Review of the claims file reflects that the appellant had 
active military service from June 1985 to November 1985 and 
from October 1987 to September 1992.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a February 1995 rating decision by the 
Department of Veterans Affairs (VA) Indianapolis, Indiana, 
Regional Office (RO).  In March 1997, the Board entered a 
decision as to the claim.  Following the appellant's appeal 
to the United States Court of Appeals for Veterans Claims 
(Court), the parties filed a Joint Motion for Remand in March 
1998, which the Court granted in March 1998, while vacating 
the March 1997 Board decision.  The Board subsequently 
remanded the claim in July 1998 for additional development 
and consideration.  


FINDING OF FACT

The appellant's residuals of low back strain are manifested 
by no more than moderate intervertebral disc syndrome or 
moderate limitation of motion in the lumbar spine, without 
evidence of listing of the whole lumbar spine to the opposite 
side, a positive Goldthwait's sign, marked limitation of 
motion on forward bending in standing position, or abnormal 
mobility on forced motion.  


CONCLUSION OF LAW

A rating greater than 20 percent for residuals of low back 
strain is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. Part 4, Diagnostic Codes 5292, 
5293, 5295 (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106- 475, 114 
Stat. 2096 (2000) (herein "VCAA") became law while this claim 
was pending.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107.  Further, implementing regulations have been published. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Except for amendments not applicable here, the provisions of 
the regulations merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA.  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  

The RO considered the case under VCAA.  The most recent 
supplemental statement of the case addresses the changes and 
informed the veteran of the new law and its effect on his 
claim.  The RO provided the veteran with the pertinent 
evidentiary development required by VCAA.  In addition to 
performing the pertinent development required under VCAA, the 
RO notified the veteran of his right to submit evidence.  
Thus, the Board finds VA has completed its duties under VCAA.  
Further, VA has completed the development of this case under 
all applicable law, regulations and VA procedural guidance.  
See also 38 C.F.R. § 3.103.  Therefore, it would not abridge 
the veteran's rights for the Board to proceed to review the 
appeal.  

Specifically, the veteran's application for the benefit 
claimed in this case is complete.  38 U.S.C.A. § 5102; 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §3.159(a)(3)).  The February 1995, August 1995, 
and April 2002 rating decisions, the April 1995 statement of 
the case (SOC) and the September 1995, November 1996, and 
April 2002 supplemental statements of the case (SSOCs) 
notified him and his representative of the evidence necessary 
to substantiate the claim, the evidence which had been 
received, the evidence to be provided by the veteran, and the 
applicable laws and regulations.  38 U.S.C.A. § 5103(a).  
Additionally, along with a copy of the rating decisions, the 
appellant 
was sent a VA Form (4107) explaining his rights in the VA 
claims process.  A July 

1998 remand by the Board indicated to the appellant what 
evidence it believed should be obtained in order to properly 
adjudicate his claim.  It informed him that it would assist 
in obtaining identified records, but that it was his duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The Board concludes that the discussions in the 
rating decisions, the SOC, and the SSOCs, along with the 
Board's July 1998 remand, adequately informed the appellant 
of the evidence needed to substantiate his claim and complied 
with VA's notification requirements that are set out in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 66 Fed. Reg. 45,630-45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).  VA has made reasonable 
efforts to assist the appellant in obtaining evidence 
necessary to substantiate his claim for benefits, including 
efforts to obtain relevant records (including private 
records) which the veteran adequately identified and 
authorized VA to obtain.  38 U.S.C.A. §§ 5103A(a)(1) & 
(b)(1); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §3.159(c)).  The record shows that the 
RO has secured the appellant's service medical records and VA 
and private medical treatment records since service.  
Further, in keeping with the duty to assist, the appellant 
was provided VA examinations in December 1994, August 1995, 
April 1999, November 2001, and January 2002.  The Board notes 
that the appellant presented testimony regarding his claim at 
a July 1996 Regional Office hearing.  The appellant has not 
reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
Notably, neither the appellant nor his representative has 
asserted that the case requires further development or action 
under VCAA or its implementing regulations.  Thus, the Board 
finds that there is no reasonable possibility that further 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  For these reasons, the appellant is not 
prejudiced by the Board's review on the merits.  Compare 
Bernard, at 393.  

Service medical records show that the appellant's initial 
complaint of low back pain was in October 1986.  He was 
treated for back pain after lifting a heavy component of a 
crane in August 1987, and he received treatment on several 
occasions in 1990 and 1991 for complaints of back pain.  An 
assessment of mechanical low back pain was made in February 
1991, while a March 1991 assessment was lumbar muscle strain.  

At a December 1994 VA spine examination, the appellant 
complained of back pain that radiated to the groin area, but 
he denied symptoms referable to the lower extremities.  He 
stated that he was unable to lift heavy objects.  Physical 
examination revealed that the lumbar spine was nontender and 
had normal alignment and skeletal musculature without any 
deformity.  Range of motion testing showed that forward 
flexion was to 95 degrees, that backward extension was to 20 
degrees, that lateral bending was to 25 degrees bilaterally, 
and that rotation was to 45 degrees bilaterally.  Straight 
leg raising was negative bilaterally.  Achilles and 
quadriceps reflexes were 2/4, while motor strength was 5/5 
for all muscle groups.  No sensory losses were noted.  X-rays 
of the lumbar spine were unremarkable except for a "pars 
interarticularis" defect in the right side of the 5th lumbar 
vertebral.  The diagnosis was mechanical low back pain 
without evidence of radiculopathy.  

The appellant underwent a VA spine examination in August 
1995, at which time he complained of low back pain to the 
right of the lumbosacral spine that occasionally radiated to 
the groin, and that had been helped by physical therapy.  He 
indicated that bowel and bladder functions were normal and 
that he did not experience any numbness or tingling.  He 
stated that he had had to quit his job as a welder because of 
his inability to lift heavy objects and was now studying to 
be a radiology technician.  He also reported that he was 
unable to kickbox or box as in the past and did not 
participate in any other recreational activities.  Physical 
examination revealed 5/5 strength in both lower extremities, 
2+/4 patellar and Achilles reflexes bilaterally, no clonus, 
negative Babinski, negative straight leg raising bilaterally 
in the sitting and supine positions, and intact sensation to 
both light touch and pin prick.  Range of motion testing 
showed that forward flexion was to 85 degrees, that backward 
extension was to 15 degrees, that lateral bending was to 35 
degrees bilaterally, and that rotation was to 45 degrees 
bilaterally.  The impression was a history of low back pain, 
mechanical in nature.  

At his July 1996 Regional Office hearing, the appellant 
testified that he had a constant, dull, aching pain in the 
lower right side of his back that would shoot through his 
legs (down the right leg) and into the groin area, and which, 
when aggravated by any kind of work, became a sharp, shooting 
pain.  He reported that he utilized Motrin and a back brace 
to help alleviate his back pain which caused his back to 
tighten up on a biweekly basis.  He indicated that he was 
enrolled in a full-time RN program and was no longer able to 
teach karate or boxing, or play basketball.  

Of record is an October 1995 chiropractic examination report 
that indicated the appellant complained of moderate to severe 
low back pain, which he described as a dull ache with 
episodic, sharp, shooting, radiating pain into both legs and 
the gluteal region.  It was noted that he was taking muscle 
relaxers and Motrin, which provided only palliative relief.  
Objective findings included a positive "Kemps" test with 
localized pain noted in the right lumbosacral region, which 
was considered indicative of strain or sprain of the 
posterior articular facet.  It was also reported that 
clinical findings indicated a mechanical obstruction and a 
space occupying lesion or nerve root compression.  The 
appellant was observed to be very apprehensive to palpation 
and ranges of motion, with more intense pain on right lateral 
bending and rotation.  The diagnoses were lumbar facet 
syndrome, lumbar radicular neuralgia, and lumbar subluxation 
complex.  

At an August 1996 VA spine examination, the appellant 
complained of pain in his low back area with occasional 
radiation down his right leg.  Strength was 5/5 in all 
extremities.  He had good strength in the iliopsoas, 
quadriceps, and hamstrings, and excellent strength in the 
dorsiflexors and plantiflexors.  He walked on his toes and 
heels, and could tandem gait without any problems.  Stance 
and gait were within normal limits.  Straight leg raising was 
negative bilaterally in the supine position.  Sensation was 
intact to light touch and pinprick and proprioception of the 
extremities.  There was full range of motion in the back.  
The impression was a history of low back strain without any 
evidence of focality on neurological exam.  

VA medical records dated from 1994 to 1999 show occasional 
treatments for low back pain.  In April 1999, the appellant 
gave a history of episodes of low back pain every three to 
four months since 1991, and he indicated that the current 
episode involved low back pain radiating to the right 
buttocks, the groin area, and the posterior thigh, before 
stopping at the knee.  He described intermittent numbness and 
tingling in the right thigh, back pain with a full bowel 
movement, and increased back pain from sitting or putting 
pressure on his right heel.  

At an April 1999 VA spine examination, the appellant gave a 
history of several injuries to his back during service, 
including one around 1989 involving a trailer falling on him, 
and of several other lifting episodes where he injured his 
low back as well.  He reported that at the present time he 
was experiencing intermittent back pain in the lower lumbar 
region with some intermittent muscle spasms for which he was 
being treated with stretching exercises and muscle relaxers, 
which helped but made him sleepy and unable to function on a 
daily basis.  He indicated that he could walk long distances, 
at least greater than two miles, without any problems, and 
that he did not have any bowel or bladder problems.  He 
described localized pain to his lower lumbar region that did 
not radiate below his knees on either side.  He had no 
complaints of numbness or tingling in either of his lower 
extremities.  Physical examination revealed normal plantar 
flexion, dorsiflexion, and EHL, positive quadriceps, and 5/5 
muscle strength in all muscle groups.  Straight leg raising, 
Babinski, and clonus were negative bilaterally.  There was 
good muscle strength and no evidence of fatigability on 
plantar flexion as well as quadriceps strengthening.  The 
back was nontender to palpation.  He was able to forward flex 
with his finger tips approximately 8 to 9 inches from the 
ground, hyperextend approximately 15 degrees, lateral bend 
approximately 30 degrees bilaterally, and rotate 
symmetrically without any evidence of pain.  Sensory findings 
were normal in both extremities.  The assessment was that the 
findings were most consistent with mechanical back pain, with 
the symptoms being intermittent in nature and somewhat 
limiting his activities of daily living, in the sense that he 
is unable to do heavy manual labor type jobs.  It was noted 
that he was pursuing a business degree to keep him from 
manual labor type jobs.  

At a November 2001 VA spine examination, the appellant 
complained of low back pain with radiation to his groin and 
down the right leg approximately three to four times a week, 
and paresthesias involving the medial side of his foot.  He 
denied bowel or bladder changes and denied any significant 
weakness.  On examination, the following were intact: sural, 
saphenous, deep peroneal, superficial peroneal sensation, 
extensor hallucis longus, dorsiflexion, plantar flexion, 
hamstrings, quadriceps and psoas musculature.  Clonus was 
normal.  Straight leg raising was negative bilaterally.  On 
flexion, the appellant was able to bend over and touch the 
ground, while extension was approximately 20 degrees, lateral 
bending was approximately 20 degrees bilaterally, and 
rotation was approximately 95 degrees bilaterally.  There was 
no pain with palpation about the lumbar spine.  

A VA peripheral nerves examination was also performed in 
November 2001, at which time the appellant expressed the 
following complaints: weakness in his right leg since being 
injured in service, which prevented him from boxing and doing 
marshal arts; pain in the right lower extremity, which 
increased with long episodes of sitting or standing; a 
reluctance to stand on his legs for a long time or do 
strenuous work, because sometimes the right lower extremity 
would "give out;" episodes of burning pain, which would start 
in the right, back area and shoot all the way down the 
[right] leg into his toes; sensations of "pins and needles" 
and numbness in that leg, which occurred a few times a week 
and were unrelated to any specific activities.  It was 
reported that a November 2001 X-ray of the lumbar spine 
showed mild intravertebral disc herniation at all levels, 
from Ll to S1, along with minimal facet degenerative disease 
bilaterally at L4-L5 and L5-Sl, and was similar to an X-ray 
taken approximately seven years before.  The appellant stated 
that he was able to perform daily activities, despite the 
weakness and intermittent pain in the right lower extremity.  
Examination of the extremities revealed normal passive and 
active range of motion in the right hip and right knee.  The 
appellant reported some pain in the right lumbar back area 
with the straight leg raising.  No muscle atrophy was seen, 
but there were very noticeable varicose veins in the right 
lower extremity.  Atrophy of the right vastus medialis 
obliquus was noted.  There was decreased sensation to light 
touch/pinprick/vibration in a right L4 and L5 distribution.  
Muscle stretch reflexes were 2+ in the left patella and 
ankle, with plantar response flexor, while on the right 
patella was 2+ without elicited ankle jerk.  Plantar response 
on the right was flexor.  The impression was that findings 
were consistent with L4-L5 radiculopathies.  

A December 2001 VA MRI of the lumbar spine demonstrated that 
the vertebral bodies were in anatomical alignment, that the 
vertebral body heights were well maintained, and that there 
was no evidence of a fracture.  Some minimal posterior 
vertebral body osteophyte formation was noted at the L2-3, 
L3-4, L4-5, and L5-Sl levels.  The conus terminated at 
approximately the T12-Ll disk space level.  The signal within 
the vertebral bodies was normal.  The intervertebral disk 
spaces were well maintained and demonstrated normal signal.  
Bilateral facet hypertrophy was noted at the L5-Sl level, 
resulting in bilateral neuroforaminal narrowing, and there 
was a mild disk bulge at that level, without compromise of 
the thecal sac.  The impressions were minimal degenerative 
changes of the lumbar spine as described above, and bilateral 
mild neuroforaminal narrowing and a disk bulge at the L5-Sl 
level, with no compromise of the thecal sac.  


The appellant most recently underwent a VA spine examination 
in January 2002, at which time it was noted that he was in no 
apparent distress.  He had no tenderness to midline palpation 
of the spine, but there was tenderness in the right 
paraspinal muscles.  On forward bending, he was able to reach 
within 6 inches of the floor, while side-to-side bending was 
to approximately 25 degrees, rotation was to 90 degrees, and 
extension was to 20 degrees.  Straight leg raising was 
negative bilaterally.  Bilateral motor functioning 
demonstrated 4+/5 iliopsoas and quadriceps functioning on the 
right and 5/5 in the hamstrings, dorsiflexors, and plantar 
flexors.  Reflexes in the bilateral patellar and Achilles 
distributions were symmetric.  The December 2001 MRI was 
reviewed, as was a December 2001 EMG that demonstrated a 
right peroneal neuropathy for which concurrent right L4-L5 
radiculopathy could not be ruled out.  The examiner opined 
that the appellant presented a puzzling case, in that his low 
back pain on the right side appeared to be more muscular in 
nature as opposed to being related to any neurologic 
problems.  The right lower extremity finding of a burning 
sensation in the lateral aspect of the leg and the foot were 
felt to be related to the peroneal nerve neuropathy noted on 
the EMG, although localization of the level of the lesion 
could not be accomplished, and the MRI showed no findings in 
the area.  

In response to a question posed by the Board's July 1998 
remand as to whether the appellant's low back disability 
involved only the muscle structure or also included 
involvement of the joints and nerves, the examiner at the 
January 2002 examination stated that the disability of a low 
back strain was one of muscular, whereas the disability 
associated with the burning and numbness and tingling 
paraesthesias was localized to the peroneal nerve 
distribution of the right leg as seen on the EMG, although 
the MRI did not find any area of compression that wound 
account for that in the region of the lumbar spine.  As to 
whether the low back disorder caused pain, weakened movement, 
fatigability, or incoordination, the examiner indicated that 
the muscular strain that was persistent in the low back would 
cause pain and weakened movements of the back with work 
consisting of heavy labor, but that the severity of such 
manifestations could not be quantified because it was a 
subjective finding on behalf of the appellant, which could 
not be objectively quantified by medical testing.  The 
examiner went on to opine that the peroneal radiculopathy 
noted on the EMG and confirmed on the clinical examination 
would cause more discomfort that would not be related to 
muscular activity with regard to the symptoms in the right 
leg.  As to whether muscle spasm on extreme forward bending 
and/or loss of lateral motion in the standing position could 
be identified in the low back, the examiner indicated that 
when there was muscular strain in the low back and the area 
was stressed the result would be an exacerbation of symptoms.  

Service connection was granted for residuals of low back 
strain by a February 1995 rating decision, which assigned a 
noncompensable rating under Diagnostic Code 5295, effective 
October 21, 1994.  Following the appellant's July 1996 
Regional Office hearing, the hearing officer awarded a 10 
percent rating, effective October 21, 1994.  An April 2002 
rating decision awarded a 20 percent rating under Diagnostic 
Code 5293 from October 21, 1994.  

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities, which are identified by separate rating codes.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the appellant's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

When intervertebral disc syndrome is pronounced, as 
manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc for which there 
is little intermittent relief, a 60 percent evaluation is 
assigned.  If intervertebral disc syndrome is severe, with 
symptomatology indicating recurring attacks with intermittent 
relief, a 40 percent evaluation is assigned.  When 
intervertebral disc syndrome is shown to be moderate with 
recurring attacks, a 20 percent evaluation is assigned.  If 
intervertebral disc syndrome is mild , a 10 percent 
evaluation is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  

In reviewing the evidence presented in this case, the Board 
notes that the appellant indicated at the April 1999 VA 
examination that he could walk long distances, at least 
greater than two miles, without any problems, and that he did 
not have any bowel or bladder problems.  At the November 2001 
VA peripheral neuropathy examination, the appellant indicated 
that he was able to perform daily activities.  Range of 
motion in the lumbar spine is shown to be fairly good.  The 
outpatient records submitted in this case do not indicate 
that the appellant experiences such a degree of recurring 
attacks with intermittent relief so as to suggest that his 
low back disability is manifested by the severe 
symptomatology necessary to warrant a higher rating for 
intervertebral disc syndrome under the criteria in effect 
prior to September 23, 2002.  

The Board notes that new rating criteria for evaluating 
intervertebral disc syndrome are to become effective 
September 23, 2002.  Under the new criteria, intervertebral 
disc syndrome is evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, with the assigned 
rating based on whichever method results in the higher 
evaluation.  A 60 percent rating is assigned when the total 
duration of incapacitating episodes is at least six weeks 
during the previous 12 months.  With incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the previous 12 months, a 40 percent rating 
is assigned.  When the total duration of incapacitating 
episodes is at least two weeks but less than four weeks 
during the previous 12 months, a 20 percent rating is 
assigned.  A 10 percent rating is assigned for incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the previous 12 months.  Note (1): 
For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Note (3): If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  67 Fed. Reg. 54345-54349 
(August 22, 2002), to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

The Board finds that even were the appellant's residuals of 
low back strain to be evaluated under the criteria for 
Diagnostic Code 5293 that become effective September 23, 
2002, a rating greater that 20 percent would not be 
warranted.  The evidence presented in the case does not 
demonstrate that he has experienced incapacitating episodes 
totaling at least four weeks during the previous 12 months. 
Nor does it show that the orthopedic and neurologic 
manifestations of his low back disorder would result in a 
combined rating greater than 20 percent, in as much as he has 
fairly good range of motion in his lumbar spine, is able to 
walk at least two miles without any problems, does not 
experience any bowel or bladder problems, and is able to 
perform daily activities.  

In reviewing a claim for an increased rating, the Board must 
take into account all possible diagnostic codes under which a 
claimant's service-connected disability may be evaluated.  
Therefore, in this case, the Board has also considered 
whether the appellant's low back disorder warrants a higher 
rating under the criteria listed for lumbosacral strain 
(Diagnostic Code 5295) and for limitation of motion of the 
lumbar spine (Diagnostic Code 5292).  

A 40 percent evaluation is assigned for lumbosacral strain 
when it is manifested by severe symptomatology that includes 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of motion on forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  A 20 percent evaluation is assigned when lumbosacral 
strain is manifested by muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in the 
standing position.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  
Because the evidence does not show that the appellant 
experiences listing of the whole lumbar spine to the opposite 
side, a positive Goldthwait's sign, marked limitation of 
motion on forward bending in standing position, or abnormal 
mobility on forced motion, the Board finds that his residuals 
of low back strain are not manifested by the severe 
symptomatology that would warrant a higher rating under the 
criteria for evaluating lumbosacral strain.  

Limitation of motion in the lumbar spine is assigned a 40 
percent rating when severe and a 20 percent rating when 
moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  The 
appellant exhibits no more than moderate limitation of motion 
in his lumbar spine.  He has relatively good motion in all 
directions.  Hence, the Board is unable to identify a basis 
to grant a higher rating for his residuals of low back strain 
on the basis of limitation of motion.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joint and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part, which becomes painful on 
use, must be regarded as seriously disabled.  38 C.F.R. 
§§ 4.10, 4.40, 4.45.  The Court has held that the RO must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

While the appellant complains of pain in his lumbar spine, 
the Board does not find that he has pain and weakness 
associated his low back disability that results in functional 
disability in excess of that contemplated in the 20 percent 
evaluation already assigned.  The evidence indicates that the 
range of motion in the lumbar spine is fairly good, and that 
his pain only becomes severe if he lifts heavy objects.  The 
degree of function loss, including reduced strength, 
deformity, weakened movement and other objective indicia of 
pain, that have been attributed to the service-connected low 
back disability, is no more than moderate and does not 
warrant a higher rating.  The examiner at the April 1999 VA 
examination opined that the appellant's low back disability 
prevented him from engaging in heavy manual labor type jobs, 
but the record reflects that he is able to perform daily 
activities.  Hence, the Board does not find that a higher 
disability evaluation is warranted for the appellant's 
residuals of low back strain on the basis of functional 
disability.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2001), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" 
ratings for separate periods of time, based on the facts 
found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999).  The clinical findings presented throughout the 
appellant's claim do not show that his low back disability 
has, at any time, been manifested by severe symptomatology 
indicating recurring attacks with intermittent relief, 
incapacitating episodes totaling at least four weeks during 
any 12 month period, listing of the whole lumbar spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of motion on forward bending in standing position, 
abnormal mobility on forced motion, or more than moderate 
limitation of motion.  Therefore, the Board finds that staged 
ratings are not required in this case, and that 20 percent is 
the most appropriate evaluation for the appellant's residuals 
of low back strain since the grant of service connection for 
the disability.  

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the 
appellant has not submitted competent medical evidence 
supporting his contentions regarding his claim of entitlement 
to an increased rating for his residuals of low back strain.  
Although he has presented statements and contentions 
regarding his low back disability, he has not shown, nor 
claimed, that he is a medical expert, capable of rendering 
medical opinion regarding the severity of his low back 
disability.  His lay statements, while credible with regard 
to his subjective complaints and history, are not sufficient 
competent evidence for the purpose of showing that his 
residuals of low back strain warrant a higher rating.  
Consequently, the Board cannot accord any probative value to 
his statements.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  


ORDER

An increased rating for residuals of low back strain is 
denied.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

